— Appeal by plaintiff from an order which directed the payment to defendant of part of the moneys paid into court under an order which consolidated a summary proceeding in the Municipal Court with this action. Order reversed on the law, with $10 costs and disbursements, and the motion denied, without costs. Assuming the defendant had proceeded on a petition and a certificate of the city treasurer as provided by rule 32 of the Rules of Civil Practice, nevertheless the application should have been denied. The moneys were ordered deposited pending the determination of the rights of the parties. There has been no determination of the issues. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.